Title: Edward Augustus Holyoke to John Adams, 27 Oct. 1786
From: Holyoke, Edward Augustus
To: Adams, John


          
            
              Sir.
            
            

              Salem 

              Octr. 27th. 1786.
            
          

          I have the Honour to inclose Your Excellency a Vote of the
            Massachusetts medical Society; by which You will percieve the grateful Sense they
            entertain of your Excellencys. Favours: and, in Compliance
            with their agreable Injunction, to return You the Thanks of the Society, for the fresh
            Instance of your Excellencys. Attention to their Interests,
            in forwarding the Extract from the Register of the Royal Academy of Surgery at Paris.
            Permit the Society Sir, still to hope for the Continuance of your Excellencys. good Offices, and Me the Honour to subscribe myself, with
            all possible Respect, / Your Excellencys. most obedient /
            & very humble Servant
          
            
              E. A. Holyoke
            
          
        